Citation Nr: 0725691	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-32 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to service-
connected residuals of bronchopleural fistula.

2.  Entitlement to an increased (compensable) rating for 
residuals of bronchopleural fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1977.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In May 2007, the veteran appeared and 
testified via videoconference transmission before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran is service connected for residuals of 
bronchopleural fistula.  In service, he underwent a 
thoracoplasty with temporary placement of chest tubes in the 
empyema cavity of the right lung.  Post-service x-ray 
examinations of the chest describe pleural reaction and 
scarring at the surgical site.  The veteran currently holds 
diagnoses of COPD, interstitial lung disease (ILD), and 
bronchiolitis likely secondary to rheumatoid arthritis (RA) 
or interferon treatment for hepatitis C.  However, a November 
2005 VA pulmonary consultation noted a radiological finding 
of diffuse air trapping with right pleural disease.  A 
November 2004 pulmonary consultation noted that an additional 
differential diagnosis (DDx) could include scarred 
pleural/diaphragmatic paralysis, while a March 2006 
evaluation indicated that diaphragmatic dysfunction may have 
a role in the veteran's orthopnea.

The RO sought a medical opinion in this case to determine 
whether a causal relationship existed between the veteran's 
service-connected bronchopleural fistula and COPD.  The 
opinion obtained, dated February 2007, attributed the 
veteran's COPD to a 20-year history of smoking cigarettes.  
This opinion is based on an inaccurate factual premise, as 
the record is clear that the veteran has been a non-smoker 
his entire life.  Additionally, the examination report does 
not contain sufficient information to determine whether the 
veteran's residual pleural effusion in the right lung results 
in any restrictive breathing deficits.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6845 (2006).  See generally Mittleider v. 
West, 11 Vet. App. 181 (1998) (where it is not possible to 
distinguish between the effects of service connected and non-
service connected disorders, VA regulations at 38 C.F.R. 
§ 3.102 dictate that reasonable doubt be resolved in the 
veteran's favor by attributing the effects to the service 
connected disability).  Therefore, the Board finds that 
additional medical examination and opinion, based on an 
accurate review of the factual history, is necessary to 
decide the case.  38 U.S.C.A. § 5103A(d) (West 2002).

Finally, on remand the veteran should be provided notice of 
the information and evidence necessary to substantiate his 
claim for service connection for chronic obstructive 
pulmonary disease as secondary to service-connected residuals 
of bronchopleural fistula.  See 38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for chronic 
obstructive pulmonary disease as secondary 
to service-connected residuals of 
bronchopleural fistula (see 38 C.F.R. 
§ 3.310); (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Obtain the veteran's clinical records 
of treatment for his pulmonary disorders 
at the Denver, Colorado, VA Medical 
Center, dated since May 2007.

3.  Upon receipt of any additional 
evidence and/or information, schedule the 
veteran for VA pulmonary examination.  The 
claims folder must be provided to the 
examiner for review.  All necessary tests, 
including pulmonary function testing 
(PFT), should be conducted.  

Following examination and review of the 
claims folder, the examiner should be 
requested to provide opinion on the 
following:
	
a)   Identify all current residuals 
related to the veteran's service-connected 
bronchopleural fistula, to include whether 
such residuals involve any measurable 
restrictive lung disease by PFT.  

In so doing, please include a discussion 
of the significance, if any, of the 
November 2005 VA radiological finding of 
air trapping with right pleural disease, 
as well as the November 2004 and March 
2006 VA pulmonary consultation evaluations 
showing possible pleural/diaphragmatic 
paralysis resulting in orthopnea.  	
The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected residuals of bronchopleural 
fistula, and any nonservice-connected 
pulmonary disorders.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report. 

b)  Provide an opinion as to whether it is 
at least as likely as not (probability of 
50% or greater) that any currently 
manifested COPD had its onset during 
active service or is related to any in-
service disease or injury, including the 
bronchopleural fistula in July 1974.

c)  If it is determined that COPD did not 
have its onset during active service and 
is not related to any in-service disease 
or injury, provide an opinion as to 
whether it is at least as likely as not 
(probability of 50% or greater) that COPD 
was either (a) caused by, or (b) 
aggravated by the veteran's service-
connected bronchopleural fistula.  

The examiner must provide a comprehensive 
report, including a complete rationale for 
all opinions and conclusions reached.

4.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and an 
appropriate period of time to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

